On a former day of this term, March 30, 1931, this court rendered its opinion herein and entered its judgment reversing the cause and rendering a decree here for the appellant. 133 So. 217. Thereafter, on April 30, 1931, the appellee, through his counsel, filed a suggestion of error which has since that date been pending here. On May 6, 1931, counsel for the appellee filed a petition for revivor, in which it is made known to the court that Paulus Horn, the appellee, died on the 27th day of March, 1931, and was dead on the date of the rendition of the judgment herein. The judgment heretofore rendered will therefore be vacated, the former opinion withdrawn, and this cause will be revived in the name of the petitioners, legal representatives and heirs at law of Paulus Horn, deceased, and the cause will be remanded to the docket and set for hearing on the first call of Division A in September, 1931, to which term and date this cause is continued.
Counsel for Mrs. Callicott may, if they see proper, answer the brief on suggestion of error now on file.
Chapman v. White Sewing Machine Co., 77 Miss. 890, 28 So. 749, is authority for the procedure herein outlined.
Former decree vacated, and cause ordered revived in the name of the petitioners.